IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 November 29, 2005 Session

              STATE OF TENNESSEE v. ROBERT LEE ROBERTS

                     Appeal from the Criminal Court for Sullivan County
                          No. S47,761    Phyllis H. Miller, Judge



                     No. E2005-00964-CCA-R3-CD Filed January 6, 2006


A Sullivan County Criminal Court jury convicted the defendant, Robert Lee Roberts, of driving
under the influence (DUI), and the trial court sentenced him to eleven months and twenty-nine days,
suspending all but six months of the sentence. On appeal, the defendant contends the evidence is
insufficient. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOSEPH M. TIPTON , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
THOMAS T. WOODALL, J., joined.

Leslie W. Bailey, Jr., Kingsport, Tennessee, for the appellant, Robert Lee Roberts.

Paul G. Summers, Attorney General and Reporter; Leslie E. Price, Assistant Attorney General; H.
Greeley Wells, Jr., District Attorney General; and Ricky A.W. Curtis, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

        This case relates to the defendant’s driving and wrecking his car. At the trial, Kingsport
Police Department Officer Terry Christian testified that in the early morning hours of July 22, 2001,
he was dispatched to the scene of an accident on West Stone Drive in Kingsport. Officer Christian
said that when he arrived at the scene, the defendant was on the side of the road, bleeding from his
head. Officer Christian said he could not immediately see the defendant’s car because it was off the
side of the road behind trees and shrubbery. Officer Christian said that the defendant had a strong
odor of alcohol about him and that his speech was slurred as he was talking to the emergency
medical personnel on the scene.

        Officer Christian testified that he located the defendant’s car and that no other person was
found in the area. Officer Christian said that the defendant was transported to the hospital and that
he followed shortly thereafter. Officer Christian said he talked to the defendant at the hospital. He
said the defendant told him that the last thing he remembered was “leaving the Pub.” He said the
defendant admitted driving the car. He said that he asked the defendant to consent to a blood test
and that the defendant consented. He said the test reflected the defendant had a blood alcohol level
of .23%. On cross-examination, Officer Christian acknowledged that his report of the incident failed
to indicate that the defendant confessed to driving the car.

        Steve Whitehead testified that on July 22, 2001, he was employed as a paramedic by the
Sullivan County Emergency Medical Service. He said he responded to the scene of an accident and
found the defendant bleeding from the head. He said he placed the defendant in the ambulance and
provided him medical care. He said he talked to the defendant in an attempt to determine the source
and extent of the defendant’s injuries. He said the defendant told him he had wrecked his car. He
said the defendant never indicated anyone else was driving the car.

        The defendant testified that early in the evening of July 21, 2001, he went to Nancy’s Bar and
Grill in Kingsport. He said that during the course of the evening, he drank about six beers before
leaving and walking up the street about seventy-five yards to the Nickelodeon Pub, where he drank
two more beers. The defendant said he did not remember anything after ordering the beers at
Nickelodeon Pub until he awoke in the hospital. He said that after he was discharged from the
hospital, he found his car, which had been towed. He said the right passenger-side window of his
car was completely broken out but the windshield only had a small crack in it. He said there was
nothing wrong with the driver’s side window. The defendant said that although he could not
remember, he believed that someone else was driving his car. On cross-examination, the defendant
said he did not remember talking with Officer Christian or Mr. Whitehead at the scene of the
accident. The defendant also said he did not remember consenting to have his blood tested while
at the hospital. The defendant said that although a medical report indicated that he was alert and
spoke with doctors, he did not remember doing so.

         Nina Way testified that in the early morning hours of July 22, 2001, she went to the Waffle
House on Stone Drive in Kingsport. She said she saw the defendant seated in the passenger seat of
a car, drinking a beer. She said another man was driving the car as the defendant commented to her,
“I’m hungry too.” She said she responded, “I believe you need some black coffee.” She said the
driver of the car quipped, “I believe [the defendant] needs a whole pot of it.” Ms. Way testified that
she got into her car and left and that she happened to be following the car the defendant was riding
in when she saw him throw a can out the passenger-side window. She said that shortly thereafter,
she turned onto another road and drove home.

         The jury convicted the defendant of DUI. On appeal, the defendant contends the evidence
is insufficient because the defendant’s confession was uncorroborated. He claims that the state failed
to establish the corpus delicti of the crime; namely, the fact that he was driving the car. The state
contends the evidence is sufficient. We agree with the state.

       Our standard of review when the defendant questions the sufficiency of the evidence on
appeal is “whether, after viewing the evidence in the light most favorable to the prosecution, any


                                                 -2-
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). We do not reweigh
the evidence; rather, we presume that the jury has resolved all conflicts in the testimony and drawn
all reasonable inferences from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d
542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions about
witness credibility were resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

        Corpus delicti means “the body of the crime.” State v. Shepherd, 862 S.W.2d 557, 564
(Tenn. Crim. App. 1992). The two elements necessary to prove the corpus delicti are “(1) that a
certain result has been produced, for example, a man has died or a building has been burned, and (2)
some person is criminally responsible for the act.” Wooten v. State, 203 Tenn. 473, 481, 314
S.W.2d 1, 5 (1958). Our supreme court has held that:

               [W]hile the corpus delicti cannot be established by confessions alone,
               yet the confessions may be taken in connection with other evidence,
               direct or circumstantial, corroborating them, and, if from all of the
               evidence so considered together the corpus delicti and the guilt of the
               person with reference thereto is established beyond a reasonable
               doubt, it is the duty of the jury to convict.

Ashby v. State, 124 Tenn. 684, 697-98, 139 S.W. 872, 875 (1911).

        In State v. Jesse R. Scruggs, No. M2001-00518-CCA-R3-CD, Williamson County, slip op.
(Tenn. Crim. App. April 30, 2002), app. denied (Tenn. Oct. 7, 2002), a Williamson County deputy
responded to the scene of an accident and found a car registered to Martha and Robert Scruggs.
Although the deputy could not find anyone at the scene, another deputy found the defendant placing
a telephone call from a convenience store and detained him. Thereafter, the defendant, who was
intoxicated, admitted to driving and wrecking his car. Scruggs, slip op. at 2. This court held the
evidence was sufficient because the state had proven the corpus delicti, stating,

               [T]he defendant was located, only minutes after the wreck was
               reported, using a payphone one to two hundred yards from the scene
               of the accident. In addition, he appeared to be intoxicated. The
               defendant admitted that he had been in an accident nearby. . . . Such
               evidence tends to connect the defendant with the offense and is,
               therefore, sufficient to corroborate his confession.

Id., slip op. at 4. We conclude that the defendant’s presence on the side of the road next to his car
in an intoxicated state was sufficient to corroborate his confession and establish the corpus delicti
of the crime of DUI. The evidence is sufficient, and the defendant is not entitled to relief.



                                                      ___________________________________
                                                      JOSEPH M. TIPTON, JUDGE


                                                -3-